Citation Nr: 1028523	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral pes planus, 
claimed as a feet condition).

3.  Entitlement to service connection for a psychiatric 
disability, to include a mood disorder, claimed as mental stress 
and post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The appellant served on active duty from September 15, 1975 to 
October 2, 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  Thus, 
although the RO limited the Veteran's claim to service connection 
for a mood disorder, claimed as mental stress, the Board has 
broadened the issue as a claim of service connection for a 
psychiatric disability, to include a mood disorder, claimed as 
mental stress.

The issues of entitlement to service connection for hearing loss, 
entitlement to service connection for bilateral pes planus and 
entitlement to service connection for a psychiatric disability, 
to include a mood disorder, claimed as mental stress and PTSD, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant does not have a current chest disability.




CONCLUSION OF LAW

A chest disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a July 2005 letter, issued prior to the initial adjudication 
of the claim, the RO notified the appellant of the evidence 
needed to substantiate his claim for service connection.  The 
letter satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.

The appellant was notified of the first three elements of the 
Dingess notice by the July 2005 letter.  While he has not 
received specific information regarding the disability rating and 
effective date elements of his claim, as the claim is being 
denied no additional disability rating or effective date will be 
assigned.  Therefore, the appellant is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the Veteran has been prejudiced 
thereby).  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
The claims were readjudicated in the April 2007 and SOC and the 
September 2007 SSOC.  Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private treatment records.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board acknowledges that the appellant has not been afforded a 
VA examination or medical opinion in response to his claim, but 
has determined that as no current chest disability has been 
diagnosed, no such examination or opinion is required.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 
14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Analysis

The appellant contends that he has chest pain related to his 
active military service.  

As discussed below, the available service treatment records 
consist entirely of an audiogram and a dental X-ray.  
Consequently, there is no evidence of a chest injury or chest 
disability in service.  

The post-service medical evidence of record, which is limited to 
outpatient treatment records from the VA Medical Center in North 
Little Rock, Arkansas show that in July 2005, the appellant was 
seen for complaints of pain in his shoulders, neck and chest and 
intermittent low sterna chest pain.  A diagnostic impression of 
musculoskeletal pain was noted, but no diagnosis of a chronic 
underlying disability was ever made.  There is also no other 
medical evidence, VA or private, of a current chest disability.  

The appellant is competent to report his symptoms, however, no 
underlying disability, has been identified.  Pain without a 
diagnosed or identifiable underlying malady or condition, does 
not constitute a "disability" for which service connection may 
be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the appellant's claim.




ORDER

Service connection for chest pain is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The appellant contends that he has hearing loss which was 
incurred in 1975, and during active military service.  See July 
2005 Claim and May 2007 VA Form 9.  

An audiogram conducted in September 1975, six days prior to the 
appellant's entrance onto active military duty, shows that the 
appellant had bilateral hearing loss, worse in the left ear.  
Specifically, pure tone thresholds for the right ear showed up to 
a 30 decibel loss at 500 hertz; up to a 10 decibel loss at 1000 
hertz; up to a 25 decibel loss at 2000 hertz; up to a 20 decibel 
loss at 3000 hertz; and up to a 40 decibel loss at 4000 hertz.  
Pure tone thresholds for the left ear showed up to a 30 decibel 
loss at 500 hertz, up to a 20 decibel loss at 1000 hertz; up to a 
30 decibel loss at 2000 hertz; up to a 50 decibel loss at 3000 
hertz; up to a 55 decibel loss at 4000 hertz; and up to a 55 
decibel loss at 6000 hertz.  Speech recognition scores were not 
noted.

The first evidence of post-service treatment for hearing loss 
comes from VA outpatient treatment records dated May 2005 which 
show the appellant reported that he began noticing hearing loss, 
worse in the left ear, in 2003, after sustaining a blow to the 
forehead.  He also reported noise exposure while working in 
factories, but indicated that hearing protection was worn.  The 
notes indicate that an audiogram conducted at that time revealed 
hearing in the right ear to be within normal limits through 2000 
hertz, with moderate sensorineural hearing loss from 3000-8000 
hertz.  The left ear showed hearing within normal limits through 
1000 hertz, with mild to moderately severe hearing loss from 
2000-3000 hertz, rising to moderate at 8000 hertz.  The notes 
also indicate that word recognition scores were fair, 
bilaterally, but there are no specific scores reported.

Contemporaneous evidence of ongoing hearing loss in the years 
following service is not of record.  Furthermore, the appellant 
gave conflicting reports of when his hearing loss began, 
indicating that it began in service, and that it started in 2003, 
several years after his discharge.  An examination and opinion is 
needed to determine whether the Veteran's currently diagnosed 
bilateral hearing loss was incurred or aggravated during his 
active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant contends that he developed his currently 
demonstrated bilateral foot disability and psychological 
disability during his active military service.  Outpatient 
treatment records from the VA Medical Center in North Little 
Rock, Arkansas show that the appellant was diagnosed with major 
depressive disorder in March 2005 and most recently, in June 
2007.  The records also show that the Veteran was diagnosed with 
bilateral pes planus in September 2005.

The RO, in its November 2005 rating decision, noted that service 
treatment records do not show any complaints or treatment for a 
foot condition or any mental health condition.  The Board notes 
that the appellant's service treatment records consist entirely 
of an audiogram and a dental X-ray, both conducted in September 
1975, six days prior to his enlistment.  There is no enlistment 
examination or discharge examination.  There is also no DD-214 
associated with the claims file.  The record reflects that in 
July 2005, the RO made a request for the appellant's complete 
service treatment records and separation documents.  A July 2005 
notification from the Service Department indicated that all 
available service treatment records had been furnished and that 
there were no separation documents on file.  

The procurement of potentially pertinent medical records 
referenced by the appellant is required.

The record also reflects that the Veteran has not been provided 
all notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include the 
notice specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Afford the appellant a VA audiology 
examination to determine the etiology of any 
current hearing loss.  The examiner should 
review the claims folder and note such review 
in the examination report or an addendum.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that current 
hearing loss is the result of injury or 
disease in active service.  The examiner 
should provide a rationale for the opinion. 

The examiner is advised that the appellant is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.  The examiner is also advised that 
the absence of evidence in the service 
treatment records is an insufficient basis, 
by itself, for a negative opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note what, if any, additional 
evidence would permit such an opinion to be 
made.

3.  If any benefit sought on appeal is not 
granted, a supplemental statement of the case 
should be issued.  The case should be 
returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


